PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/284,058
Filing Date: 25 Feb 2019
Appellant(s): TOYOTA JIDOSHA KABUSHIKI KAISHA



__________________
Ellen R. Smith, Registration No. 43,042
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/26/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-4 stand rejected under 35 U.S.C. 103 as being unpatentable over Satonaka (US 2009/0123028 A1) in view of Barth et al. (US 2011/0093168 A1).

(2) Response to Argument
On pages 8-14 of the appeal brief filed 05/26/2022, appellant has submitted argument (i), arguing that the combination of Satonaka and Barth fails to teach “a temporary target position that is obtained by laterally shifting from the target position in only a lateral direction toward an inside of the parking route in a turning direction” as claimed. Specifically, on pages 9-12 of the appeal brief, appellant has argued that “The alleged temporary target position in FIG. 1 of Barth is allegedly obtained by laterally shifting from the target position in FIG. 2 in only a lateral direction toward an outside of the parking route in a turning direction,” and that “even if the interpretation of Figs. 1 and 2 is reversed, a temporary target position is not taught” because “At most, FIGS. 1 and 2 of Barth disclose two different alternate target positions. Neither position G in Fig. 1 or Fig. 2 is equivalent to the claimed ‘temporary target position.’”
The examiner respectfully disagrees, because Barth does disclose “a temporary target position that is obtained by laterally shifting from the target position in only a lateral direction toward an inside of the parking route in a turning direction” as claimed. Barth ¶¶ 28-29 and FIGS. 1-2 reproduced below disclose that “If the width b is less than or equal to the minimum width b-min, a parked position G which is essentially at no distance from the centre longitudinal axis L of the parking space P is defined,” (as illustrated in FIG. 1) and “If the width b is greater than the minimum width b-min, an alternative parked position G which is at a distance d from the centre longitudinal axis L of the parking space P is defined, i.e. in the alternative parked position G the centre longitudinal axis A of the motor vehicle 1 extends parallel at a distanced from the centre longitudinal axis L of the parking space P” (as illustrated in FIG. 2).

    PNG
    media_image2.png
    423
    556
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    425
    559
    media_image3.png
    Greyscale

Therefore, the instant claim’s recited “temporary target position” does not exclude the original parking position G (shown in FIG. 1) that is taught by Barth.
Even though FIGS. 1-2 illustrate an example in which the original parking position G (shown in FIG. 1) is shifted toward the outside of the vehicle route compared to the new parking position G (shown in FIG. 2), Barth also teaches that the original parking position G could be shifted toward the inside of the vehicle route compared to the new parking position G; see at least Barth ¶ 32, which discloses that “Alternatively, the program code of the evaluation unit can, however, also be configured in such a way that the parked position G of the motor vehicle 1 is always defined starting from the starting position S of the motor vehicle 1 when the minimum width b-min is exceeded, in such a way that in the parked position G the motor vehicle 1 is arranged at a predefined lateral distance from the obstacle 10 or 11 which, at the start of the parking process, is at the shorter distance from the motor vehicle 1 or can be achieved with the smallest number of parking manoeuvres. In this context, the driver of the motor vehicle 1 can influence the definition of the parked position G by a corresponding predefinition of the staring position S. However, in addition it would also be possible to influence the parked position G by a selection means, which is to be activated by the driver, or by a steering intervention of the driver during the parking process.”
On pages 12-14 of the appeal brief, appellant has further argued that the claim limitation is not taught by Satonaka because the neither the first candidate Xs nor the second candidate Xc of Satonaka can be considered a temporary target position.
The examiner respectfully disagrees, because Satonaka does disclose “a temporary target position that is obtained by… shifting from the target position… toward an inside of the parking route in a turning direction” as claimed. The only limitation of claim 1 which is not disclosed by Satonaka is the feature of the temporary target position being shifted from the target position in only a lateral direction. Satonaka teaches a temporary target position Xc that is shifted from the target position Xc toward the inside of the parking route; see at least Satonaka ¶ 37 and FIG. 4 reproduced below, which disclose that “The target position calculating portion 51 calculates the second candidate Xc of the target position according to the imaging result of the imager 11. The second candidate Xc of the target position is corrected by the target position calculating portion 51 at every sampling of the imager 11. And the second candidate Xc of the target position changes as the vehicle 200 moves.”

    PNG
    media_image4.png
    674
    555
    media_image4.png
    Greyscale

The second candidate Xc shown in the left dashed rectangle of FIG. 4 corresponds to the instant claim’s temporary target position, and the corrected second candidate Xc shown in the right dashed rectangle of FIG. 4 corresponds to the instant claim’s target position. As FIG. 3 reproduced below clarifies by showing the parking route taken by the vehicle, the second candidate Xc on the left is located toward the inside of the parking route when compared to the corrected second candidate Xc on the right.

    PNG
    media_image5.png
    478
    547
    media_image5.png
    Greyscale

On pages 15-16 of the appeal brief, appellant has further submitted argument (ii), arguing that the combination of Satonaka and Barth fails to teach “after recognizing the target position, generating a first route and a second route, the first route being a parking route to a temporary target position… the second route being a parking route to the target position from a designated position in the middle of the first route” as claimed. Specifically, appellant has argued that Satonaka ¶ 32 and FIG. 2 teach “merely a general concept of traveling on a first route and then traveling on a second route. At no point does Satonaka teach the configuration of Appellant’s first and second routes.”
The examiner respectfully disagrees, because Satonaka teaches the generation of a first route to a temporary target position and the generation of a second route to a different target position from the middle of the first route; Satonaka ¶¶ 24-25 disclose that “The distance meter 12 measures a distance to a target object and gives the measured distance to the target position calculating portion 51,” where “The target position calculating portion 51 calculates a target position X of a vehicle (for example, center position of a rear wheel shaft of the vehicle at a stopping position),” and Satonaka ¶ 32 and FIG. 2 reproduced below disclose that “As shown in FIG. 2, the vehicle 200 passes the vehicle 201 (a first operation). In this case, the vehicle 201 is positioned at left side of the vehicle 200. After that, the vehicle 200 passes the parking area where the vehicles 201 and 202 are not parked. The vehicle 200 curves rightward when passing the vehicle 202 (a second operation), and stops (a third operation). After that, the vehicle 200 goes back toward the parking area (a fourth operation), and stops at a stopping position of the parking area (a fifth operation). The vehicle 200 is parked through the operations.”

    PNG
    media_image6.png
    478
    545
    media_image6.png
    Greyscale

The examiner notes that Barth also teaches “generating a first route and a second route, the first route being a parking route to a temporary target position… the second route being a parking route to the target position from a designated position in the middle of the first route”; see at least Barth ¶¶ 34-35 and FIGS. 1-2, which disclose that “In order to park in a parking space P, the driver firstly steers the motor vehicle 1 transversely past the parking space P along the carriageway F. As the vehicle drives past, the width b and, if appropriate, other geometric data of the parking space P are determined by the measuring device by means of the lateral distance sensor 9 and the travel sensor (not shown). The data are transmitted from the measuring device to the evaluation unit which then defines a starting position S for the parking process, the parked position G of the motor vehicle 1 inside the parking space P, and a parking path B. After the parking space P has been passed, the motor vehicle 1 is temporarily stopped by the driver in a starting position S… The motor vehicle 1 then travels in reverse starting from the starting position S along the parking path B into its parked position G.” The route shown in Barth FIG. 1 corresponds to the claimed “first route” since the vehicle intends to travel along the carriageway F and then along path B to the temporary parked position G; further, the route shown in Barth FIG. 2 corresponds to the claimed “second route” since the vehicle travels along the new parking path B to the new parking position G.
On pages 16-17 of the appeal brief, appellant has further submitted argument (iii), arguing that the combination of Satonaka and Barth fails to teach “automatically operating the steering device to cause the subject vehicle to follow the first route until the subject vehicle reaches the designated position in the middle of the first route and to follow the second route from the designated position until the subject vehicle reaches the target position” as claimed. Specifically, appellant has argued that “the combination of Satonaka and Barth do not hint at the claimed configuration for controlling a steering device in the claimed manner along a first route and a second route. The routes disclosed in Fig. 2 of Satonaka are not configured in the claimed manner. There is no teaching that the first route is a route to the temporary target position (which is laterally shifted from the target position), and the second route begins in the middle of this first route, for the vehicle to travel to the target position.”
The examiner respectfully disagrees, because Satonaka teaches that the vehicle follows a first route to a position in the middle of the first route and then follows a second route from that position to the target position; see at least Satonaka ¶ 32 and FIG. 2, which discloses that “As shown in FIG. 2, the vehicle 200 passes the vehicle 201 (a first operation). In this case, the vehicle 201 is positioned at left side of the vehicle 200. After that, the vehicle 200 passes the parking area where the vehicles 201 and 202 are not parked. The vehicle 200 curves rightward when passing the vehicle 202 (a second operation), and stops (a third operation). After that, the vehicle 200 goes back toward the parking area (a fourth operation), and stops at a stopping position of the parking area (a fifth operation). The vehicle 200 is parked through the operations.” Also see at least Satonaka ¶¶ 36-37, which disclose that parking candidate Xc is calculated between the fourth and fifth operations, where “the second candidate Xc of the target position changes as the vehicle 200 moves.” Therefore, the route that is followed until the end of the third operation corresponds to the claimed “first route,” and the route that is followed after the third operation corresponds to the claimed “second route.”
The examiner notes that the limitation of “automatically operating the steering device to cause the subject vehicle to follow the first route until the subject vehicle reaches the designated position in the middle of the first route and to follow the second route from the designated position until the subject vehicle reaches the target position” is also taught by Barth. As was explained above regarding argument (ii), Barth ¶¶ 34-35 and FIGS. 1-2 disclose that the vehicle 1 follows carriageway F and intends to follow parking path B shown in FIG. 1, and then when parking position G is changed, the vehicle instead follows the updated parking path B shown in FIG. 2. The route shown in Barth FIG. 1 corresponds to the claimed “first route,” and the route shown in Barth FIG. 2 corresponds to the claimed “second route.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Madison R Hughes/Examiner, Art Unit 3662                                                                                                                                                                                                        
Conferees:
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.